DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 3, 11 & 20 are objected to because of the following informalities:   Appropriate consideration & correction is required.
Regarding claims 2 & 3, on line 2, please change “comprise” to “comprising”.
Regarding claim 11, on line 5, please change “fist” to “first”.
Regarding claim 20, on line 2, please correct the following awkward phrasing:  “cover base is glass thinner”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 & 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "located to the first cover base" in line 9.  There appears to be a word missing from this phrase, rendering the claim vague and indefinite.  Claim 11 recites the limitation 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Arimi Yamada on 12 February 2020.  The purpose of this amendment is to cure the abovementioned objections and 112 rejections to the claims.
The application has been amended as follows: 

BEGINNING OF EXAMINER’S AMENDMENT

In the Claims:

Regarding claim 1, please amend line 9 as follows:
being located next to the first cover base; and
	
Regarding claim 2, please amend line 2 as follows:
comprising,

Regarding claim 3, please amend line 2 as follows:
comprising,

Regarding claim 11, please amend lines 5 & 6 as follows:
at least one of the gate driver and the first 
driver is located at [[to]] a position between the plurality of

Regarding claim 20, please amend line 2 as follows:
second cover base is formed of glass thinner than the first cover

END OF EXAMINER’S AMENDMENT

Allowable Subject Matter
Claims 1-21 are allowed.  The following is an examiner’s statement of reasons for allowance:   The prior art is silent regarding a cover member configured as recited in independent claim 1.  The closest prior art is Lee et al. (US PGPUB 2016/0077622 A1; "Lee" hereinafter) who discloses Touch Device.  At figures 5 & 6, as well paragraph 57, Lee depicts and teaches a touch device with overlapping substrate 12 (analogous to the claimed first cover base) and cover plate 11 (analogous to the claimed second cover base) which combine to form a composite cover plate of the touch device, substrate 12 supporting cover plate 11 to enhance the strength of cover plate 11. Lee also depicts and teaches touch sensing structure 15, located on substrate 12.  Lee's touch sensing structure comprises a plurality of electrodes (see paragraph 63, where Lee teaches touch sensing structure 15 can be a conductive structure of single layer or multiple layers; the conductive structure may include uniaxial, biaxial or multiaxial electrode patterns).  Lee appears to be silent, however, regarding at least electrodes configured to detect unevenness of a surface of an object to be detected that comes into contact with or close to the first cover base, as Lee's touch sensing structure is not configured to detect fingerprints (fingerprint recognition module 16, in non-transmissive area V2, performs this function). The electrodes in touch sensing structure 15, in transmissive area V1 are configured to sense touch in a conventional sense.  Lee is similarly silent regarding a flexible board configured as recited in claim 1.
He et al. (US PGPUB 2016/0314334 A1; “He” hereinafter) discloses Multifunction Fingerprint Sensor.  At figure 7B and paragraph 57, He depicts a fingerprint sensor device 80 with a flexible printed circuit board 93 disposed over a metal cover 95.  He also depicts screen or top cover 85.  He’s fingerprint sensor, however, appears to be located adjacent to a display screen (see figure 4A).  Furthermore, He is silent regarding at least top cover 85 (analogous to the claimed second cover base) overlapping the first side of FPC 93 (analogous to the claimed flexible board) above metal cover 95 (analogous to the first cover base).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY LEE whose telephone number is (571)270-7306.  The examiner can normally be reached on MTWF 0930-1800; TH 1030-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURENCE J LEE/Primary Examiner, Art Unit 2624